Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,585,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to an obvious broadening of a wearable device as claimed in claims 1-16 of U.S. Patent No. 9,585,614.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 2013/0184611).
Regarding claim 6, Nichols discloses a system for monitoring respiratory patients. The examiner is interpreting monitoring respiratory patients an intended use limitation.
Device shown in Fig. 1 discloses a body orientation sensor 101 configured to record a time series of body position data comprising position and time. See paragraph [0012]. 
Nichols discloses an alert system comprising a vibration alarm 110, wherein the alert system is configured to generate alerts when the time series of body position data exceeds a defined time threshold 507. See paragraph [0056].
Regarding claim 6, Nichols discloses the alert system is configured to issue supine alerts from 101 Sensor #1 and lateral alerts 101 Sensor #5. See Fig. 1.
Regarding claim 7, Nichols discloses the supine alerts and lateral alerts are differing numbers of vibrational pulses.  See paragraphs [0056] and [0057]. 
Regarding claim 9, Nichols discloses a wearable device to promote certain body positions in a user comprising an alert system 110, wherein the device is configured to issue an alert if the user has not shifted positions within a certain threshold time 507 for the user not being in a prone position.  
Regarding claim 10, Nichols discloses a wearable device to promote certain body positions in respiratory patients comprising an alert system 110 configured to issue an alert if a recorded body position is supine and a time series of data exceeds a supine threshold 507.  
Regarding claim 11, the respiratory condition selected from the group consisting of COVID-19, ARDS, asthma and lung cancer is considered to be an intended use limitation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2013/0184611).
Regarding claim 1, Nichols discloses a device that monitors body position. See Fig. 1. The system shown in Fig. 1 prevents supine sleep in COVID patients in need thereof by initiating vibrations. A vibration alarm 110 is activated when a user deviates from or achieves a targeted position. See paragraph [0012].
Sensors 101 monitor body position time. A supine alert is issued when the monitored patient body position meets a pre-set period of time 507. One of ordinary skill in the art would have found it obvious to set the period of time to about five minutes when the patient’s posture 506 is supine for more than about five minutes because supine sleep in COVID patients is undesirable.  The skilled artisan would have been motivated to set the time period for about five minutes because Nichols teaches a targeted posture may be maintained for a specified period of time. See paragraph [0054]. Maintaining a supine position for longer than five minutes would be undesirable for COVID patient’s breathing.
Regarding claim 2, Nichols discloses multiple sensor positions for sensors 101. The skilled artisan would have found it obvious to issue a lateral alert when the monitored body position is lateral for more than about two hours to avoid fluid accumulation on a particular side of the COVID patient. See Fig. 3. 
Regarding claim 3, one or ordinary skill in the art would have found it obvious to differ the supine alert and lateral alert with visual or sound alerts to assist hospital staff in moving the patient. Nichols provides motivation for differing alerts by disclosing providing program settings for a particular sensor (e.g., sounds, body position targets (506), permitted deviations (507), etc.) to distinguish each particular sensor from others. See paragraph [0057]. 
Regarding claim 4, Nichols discloses providing a monitoring station comprising an external monitor 302. See paragraph [0027]. 
Regarding claim 5, Nichols discloses the monitoring station comprises an alarm configured to issue a supine alert when the monitored patient body position is supine for more than about five minutes.  See paragraph [0043]. 
Regarding claim 8, one of ordinary skill in the art would have found it obvious to issue the supine alerts after about five minutes because maintaining a supine position for longer than five minutes would be undesirable for COVID patient’s breathing.  Also, one of ordinary skill in the art would have found it obvious to issue the lateral alerts after about one hour to avoid fluid accumulation on a particular side of the COVID patient.
Regarding claim 12, one of ordinary skill in the art would have found it obvious to configure the device to detect coughing because coughing changes posture and body positions which the sensors 101 readily measure.  
Regarding claim 13, one of ordinary skill in the art would have found it obvious to configure the device shown in Fig. 1 to analyze detected coughing for respiratory pathology because the device shown in Fig. 1 is intended for use in detecting body movements and posture for improving a user’s health.  
Regarding claim 14, one of ordinary skill in the art would have found it obvious to configure the device shown in Fig. 1 to generate alerts to promote body position in respiratory patients because the intended use for the system shown in Fig. 1 is to promote health. See paragraph [0003].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldwin (US 2014/0107531) discloses a related system of wearable body position sensors with an alert indicator for time correlated sensor positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
11/3/2022